Exhibit 10.1

 

QUOTA SHARE REINSURANCE AGREEMENT

(hereafter referred to as the “Agreement”)

by and between

Pennsylvania Life Insurance Company

 

(hereafter referred to as “Company”)

and

PharmaCare Captive Re, Ltd.

(hereafter referred to as “Reinsurer”)

 

(collectively, the “Parties”)

 

 

Effective:

 

12:01 A.M., Local Standard Time, July 1, 2005

Term:

 

Per Article III

Type:

 

QUOTA SHARE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PREAMBLE

1

 

 

ARTICLE I – DEFINITIONS

1

 

 

ARTICLE II – POLICY FORM; REINSURANCE OBLIGATION

2

 

 

ARTICLE III – COMMENCEMENT AND TERMINATION

2

 

 

ARTICLE IV – POLICY REDUCTIONS AND TERMINATIONS

2

 

 

ARTICLE V – PREMIUM; ALLOWANCES

3

 

 

ARTICLE VI – REPORTS AND REMITTANCES

3

 

 

ARTICLE VII – EXTRA CONTRACTUAL OBLIGATIONS AND PREMIUM TAXES

3

 

 

ARTICLE VIII – POLICY ADMINISTRATION

4

 

 

ARTICLE IX – BREACH

4

 

 

ARTICLE X – REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

4

 

 

ARTICLE XI – PAYMENT OF CLAIMS

5

 

 

ARTICLE XII – COINSURANCE; RESERVES

6

 

 

ARTICLE XIII – ERRORS AND OMISSIONS

6

 

 

ARTICLE XIV – INSOLVENCY

6

 

 

ARTICLE XV – TREASURY REGULATION SECTION 1.848-2(GG)(8) JOINT ELECTION

7

 

 

ARTICLE XVI – ACCESS TO RECORDS

8

 

 

ARTICLE XVII – ALTERNATIVE DISPUTE RESOLUTION

8

 

 

ARTICLE XVIII – ARBITRATION

9

 

 

ARTICLE XIX – GOVERNING LAW

10

 

 

ARTICLE XX – REIMBURSEMENTS AND RECOVERIES

10

 

 

ARTICLE XXI – ENTIRE AGREEMENT

11

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XXII – OFFSET

11

 

 

ARTICLE XXIII – WAIVER; AMENDMENT

11

 

 

ARTICLE XXIV – NO ASSIGNMENT; BINDING EFFECT

11

 

 

ARTICLE XXV – SEVERABILITY

11

 

 

ARTICLE XXVI – CONFIDENTIALITY

11

 

 

ARTICLE XXVII – PRIVACY POLICY

12

 

 

ARTICLE XXVIII – NOTICES

12

 

 

ARTICLE XXIX – GUARANTEE

13

 

 

ARTICLE XXX – EXECUTION

13

 

 

 

 

EXHIBIT A – APPROVED POLICY FORMS

 

SCHEDULE B – GUARANTEE

 

 

iii

--------------------------------------------------------------------------------


 

PREAMBLE

 

In consideration of the mutual covenants hereinafter contained the parties
hereto agree as follows:

 

ARTICLE I            DEFINITIONS

 

“Administrator” means the entity or entities that will perform the
administrative services associated with the Policy as provided in Article VIII
hereof.

 

“Affiliate” means a Person controlling, controlled by or under common control of
the Company.

 

“Claim” means a demand on Company or Administrator for payment or reimbursement
owed as a result of the provision or receipt of items or services covered under
the Policy.

 

“Claims Account” has the meaning assigned to such term in Article XI hereof.

 

“Coinsurance Basis” means reinsurance on a basis whereby Company cedes
proportionally to Reinsurer the premiums and the insurance liabilities relating
to or arising under the Policy.

 

“Company” means Pennsylvania Life Insurance Company, a Pennsylvania corporation.

 

“Contract Dispute” has the meaning assigned to such term in Article XVIII
hereof.

 

“Effective Date” means July 1, 2005 as of 12:01 A.M., Local Standard Time.

 

“Extra Contractual Obligations” means any and all costs, expenses, damages,
liabilities, or obligations of any kind or nature (including without limitation
pre-judgment and past judgment interest, attorneys fees, consequential and
incidental damages, and punitive and exemplary damages, fines and penalties)
which are incurred and/or paid by-Company and arise out of, result from or
relate to any act or omission, whether or not in bad faith, intentional,
willful, negligent, reckless, careless or otherwise, of Company, Administrator,
Reinsurer or any of their respective agents or representatives in connection
with a Policy, other than benefits payable under the terms of such Policy.

 

“Financial Dispute” has the meaning assigned to such term in Article XVII
hereof.

 

“Local Standard Time” means the time at the location of Company’s home office.

 

“Loss” means a Claim that has been actually paid by or on behalf of Company, but
excluding Loss Adjustment Expenses. A Loss is incurred on the date that the Loss
is actually paid.

 

“Loss Adjustment Expenses” means all payments of fees and expenses associated
with investigation, adjustment, and litigation costs relating to defense of
claims or determination of coverage (including without limitation reasonable
attorney’s fees), subrogation and recovery, and settlement of Claims under the
Policy, excluding Administrator’s or Company’s salaried employees and overhead.

 

“Party” or “Parties” means Company and/or Reinsurer, as applicable.

 

1

--------------------------------------------------------------------------------


 

“Person” means an individual, firm, corporation or entity.

 

“Policy” means the group prescription drug benefit policy which is, when
approved as provided in Article II, to be issued to the State of Connecticut by
Company covering employees and retired employees of such State and dependents of
such employees and retirees. The Policy shall not have any conversion rights.

 

“Premium” means the premium required by a Policy to be paid and which is
actually collected and received by the Company or the Administrator on behalf of
the Company.

 

“Premium Account” has the meaning assigned to such term in Article V hereof.

 

“Reinsurance Premium” shall have the meaning assigned to such term in Article V.

 

“Reinsurer” means PharmaCare Captive Re, Ltd., an Arizona corporation.

 

“SAP” means the statutory accounting principles and procedures permitted or
prescribed by the Pennsylvania Department of Insurance, or as may be otherwise
required by any other State insurance department.

 

“Section 848” means Section 848 of the Internal Revenue Code of 1986, as
amended.

 

ARTICLE II          POLICY FORM; REINSURANCE OBLIGATION

 

The form of the Policy and all supporting material required for regulatory
approval thereof shall be agreed to by Company and Reinsurer.  Upon agreement
among Company, Reinsurer and the State of Connecticut, as the insured, the
Policy shall be submitted by the Company for all required regulatory approvals.
Upon receipt of such approvals, the approved forms shall be attached to this
Agreement as Exhibit A.

 

On and after the Effective Date, Company agrees to cede to Reinsurer, and
Reinsurer agrees to reinsure from Company, on a Coinsurance Basis, 100% of
Losses under the Policy and 100% of any Loss Adjustment Expenses incurred by
Company with respect to the Policy. Reinsurer shall pay such Losses and Loss
Adjustment Expenses on behalf of the Company, as provided in Articles XI and
VII.. Reinsurer agrees to indemnify Company for 100% of such Losses and Loss
Adjustment Expenses.

 

ARTICLE III         COMMENCEMENT AND TERMINATION

 

This Agreement, and the rights, obligations and duties hereunder of the Parties,
shall become effective on the Effective Date and shall continue in force as long
as the Policy, including any certificate thereunder, continues in effect.

 

ARTICLE IV         POLICY REDUCTIONS AND TERMINATIONS

 

Reductions and terminations of coverage and benefits under the Policy shall
reduce or terminate the Reinsurer’s liability hereunder in a corresponding
amount as of the same date.

 

All reinsurance for which Reinsurer is liable hereunder shall be subject to the
same terms, conditions, limitations, and restrictions as are contained in the
Policy.

 

2

--------------------------------------------------------------------------------


 

ARTICLE V          PREMIUM; ALLOWANCES

 

The premium for the reinsurance hereunder (the “Reinsurance Premium”) shall be
the Premium collected by the Company, or by the Administrator on its behalf,
after reduction of following expense allowances: two (2) percent of the Premium
shall be retained by the Company for underwriting services; and one (1) percent
of the Premium shall be paid to the Administrator for administrative purposes.

 

All Premium collected by Company, or the Administrator on its behalf, shall be
deposited into an account in the name of Company (the “Premium Account”), from
which the expense allowances described in this Article V shall be paid (with
respect to the underwriting services, by transfer to another account designated
by Company), and the remaining Reinsurance Premium shall be transferred to
Reinsurer, all within two (2) business days of the receipt of the underlying
Premium by Company (or the Administrator on its behalf). The Administrator shall
have administrative control of the Premium Account.

 

ARTICLE VI         REPORTS AND REMITTANCES

 

Within ten (10) business days after the end of each calendar month, the
Administrator shall deliver in writing to Company and Reinsurer a report
delineating all receipts and disbursements provided in Articles V and XI to
allow the Parties to book and account for their share of the business for the
prior month. At a minimum, such report shall include the following items:
(a) gross collected premium, (b) premium returned due to cancellations,
(c) expense allowances paid by Company, (d) Claims paid, (e) Loss and Loss
Adjustment Expenses paid, (f) Extra Contractual Obligations incurred and paid
(g) reimbursements and recoveries due to subrogation and coordination of
benefits, (h) bank reconciliations for the Premium Account and Claims Account,
(i) estimated risk-based capital requirements and (j) such other information as
may reasonably be requested by Company.

 

Reserves, calculated in accordance with SAP, on a basis satisfactory to the
Company’s Actuary, on the Policy as of the end of each calendar quarter
(reported on a quarterly basis only) will be supplied by Reinsurer within twenty
(20) days after each quarter end.

 

Upon receipt of a report, Company may, in its discretion and upon reasonable
information and belief, contest the information contained in the report. If
Company so contests, Company shall deliver to Reinsurer written notice thereof
stating the reasons upon which Company disputes the report, and the Parties
shall use their commercially reasonable efforts to resolve the dispute within
twenty (20) days thereafter. If the Parties fail to resolve such dispute within
such period, the dispute shall be resolved as provided in Article XVII or
Article XVIII.

 

During any periods after payment hereunder becomes due, investment income shall
accrue on the net balance due and payable for the applicable calendar month. If
the net balance due is not paid as of the settlement date by the Party owing
such amount, interest on such outstanding balance shall accrue at a rate equal
to 7% per annum from the date such amount became due and payable through and
including the date on which such payment is actually made.

 

ARTICLE VII       EXTRA CONTRACTUAL OBLIGATIONS AND PREMIUM TAXES

 

Reinsurer shall indemnify Company for 100% of any Extra Contractual Obligations
levied, awarded or incurred under the Policy. Such Extra Contractual Obligations
shall be deemed to be, and shall be payable as, Losses hereunder.

 

3

--------------------------------------------------------------------------------


 

Reinsurer has advised Company that no premium taxes are payable with respect to
the Premiums. If premium taxes with respect to the Premiums are at any time
assessed against, or determined to, be payable by, Company by any governmental
authority having jurisdiction, Reinsurer shall indemnify Company for amounts
paid. If Reinsurer contests the assessment of any such tax, it shall do so at
its own expense. Guarantee fund assessments based on the amount of the Premium
shall be deemed premium taxes for purposes of this paragraph.

 

ARTICLE VIII      POLICY ADMINISTRATION

 

All administrative services associated with the Policy, including Premium
billing and collection and Claims administration and payment, shall be performed
by the Administrator on behalf of Company, and all such services associated with
this Agreement shall be performed by the Administrator on behalf of Reinsurer.
The Administrator shall be appointed by Reinsurer subject to Company’s consent,
which will not be unreasonably withheld. The Administrator may also delegate the
provision of administrative services associated with the Policy and this
Agreement to a third party with the Parties’ consent, which shall not be
unreasonably withheld.

 

ARTICLE IX         BREACH

 

In the event of a material breach by any Party of the terms and conditions of
this Agreement, the non-breaching Parties shall provide written notice of such
alleged breach to the breaching Party, and the breaching Party shall have a
period of thirty (30) days from the date of such notice to cure such breach,
which cure may include the substitution of the applicable entity in breach if
the breach at issue involves licensing, approvals or other certifications from
the relevant governmental authority, and a substitution is a commercially
reasonable and statutorily acceptable cure for such breach. In the event the
breaching Party fails to cure such breach within thirty (30) days, the
non-breaching Party shall seek redress through the procedures set forth in
Articles XVII and XVIII hereunder. Under no circumstances shall a breach by any
Party of the terms and conditions of this Agreement give rise to a right of
termination by any Party of this Agreement and all rights and conditions herein
shall remain in full force and effect.

 

ARTICLE X          REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

 

Company represents and warrants to Reinsurer that:

 

1.                                       Except for this Agreement, there is no
reinsurance agreement that provides reinsurance coverage on the Policy; and

 

2.                                       Company has all licenses and permits
necessary or required by applicable law, rule or regulation to sell and issue
the Policy in the jurisdiction where Policy is to be sold; and

 

3.                                       To the best of the Company’s knowledge,
the Policy reinsured hereunder has not been, or will not be, sold, underwritten,
brokered or issued by a Blocked Person, as such term is defined by the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”), and no
policy owner, holder, insured or beneficiary thereof is a Blocked Person; and

 

4.                                       There are no injunctions (in existence
or, to the best of the Company’s knowledge, threatened) against Company from any
Federal or State agency which would prohibit Company from carrying on its
business and responsibilities pursuant to this Agreement.

 

4

--------------------------------------------------------------------------------


 

Company agrees to indemnify and hold harmless Reinsurer from and against any and
all losses, damages, costs, expenses or liabilities suffered or incurred by
Reinsurer arising out of a breach of this Agreement by Company.

 

Company covenants to Reinsurer and agrees, in cooperation with Administrator, to
request promptly any consents, approvals, or other authorizations, if necessary
or required, with respect to this Agreement and to pursue diligently such
request.

 

Reinsurer represents and warrants to Company that:

 

1.                                       Reinsurer is duly organized, validly
existing, in good standing under the laws of Arizona and the execution and
delivery of this Agreement and the performance of its obligations hereunder are
duly authorized to the extent necessary; and

 

2.                                       Reinsurer has all licenses, permits and
authorizations necessary or required by applicable law, rule or regulation to
provide the services it has agreed to undertake pursuant to this Agreement; and

 

3.                                       There are no injunctions (in existence
or, to the best of the Reinsurer’s knowledge, threatened) against Reinsurer from
any Federal or State agency which would prohibit Reinsurer from carrying on its
business and responsibilities pursuant to this Agreement.

 

Reinsurer agrees to indemnify and hold harmless Company from and against any
losses, damages, liabilities, costs, or expenses incurred by Company arising out
of a breach of this Agreement by Reinsurer.

 

Reinsurer covenants to Company and agrees that it shall not, except as otherwise
provided in this Agreement, transfer, assign or otherwise convey or obtain
reinsurance coverage on its proportionate share of liability under this
Agreement without the prior written consent of Company.

 

ARTICLE XI         PAYMENT OF CLAIMS

 

Company, through the Administrator, shall pay all Claims and Loss Adjustment
Expenses. Payment of Claims shall be made twice each month, within ten
(10) business days after the end of each claims cycle, which cycles shall end on
the fifteenth (15th) and last day of each calendar month. Company shall
establish a Claims Account in its name for the sole purpose of making such
payments, and all Claims shall be paid on behalf of Company by the Administrator
from the Claims Account. The Administrator shall have administrative control of
the Claims Account and shall monitor it to determine the total amount of the
Claims payment checks that clear the Claims Account on a daily basis.

 

Reinsurer shall fund the Claims Account by making a daily wire transfer of funds
to the Claims Account in an amount sufficient to cover the total amount of
Claims payment checks that clear the Claims Account each day.

 

In the event Reinsurer fails to fund the Claims Account in accordance with the
terms of this Agreement, Company may discontinue paying the Reinsurance Premium
to Reinsurer after notifying Reinsurer in writing of its intent to do so. To
secure its obligation to fund the Claims Account, Reinsurer shall provide to
Company an irrevocable letter of credit in an amount that, on a monthly basis,
will never be less than the greater of: (a) $35,000,000; or (b) the sum of
(i) the unearned portion of the Premium that has been paid, (ii) unpaid Claims
(i.e., Claims in the course of settlement plus IBNR)and (iii) all outstanding
Claims payment checks.

 

5

--------------------------------------------------------------------------------


 

ARTICLE XII       COINSURANCE; RESERVES

 

The reinsurance hereunder shall be on a 100% Coinsurance Basis, sometimes
referred to herein as the “quota share percentage.”

 

Reinsurer shall establish and maintain all statutory reserves with respect to
the Policy that:

 

(i)                                     are computed in accordance with commonly
accepted actuarial standards;

 

(ii)                                  are based on sound actuarial assumptions;

 

(iii)                               meet the requirements of applicable laws;
and

 

(iv)                              are adequate for Company to take full
statutory reinsurance reserve credit as a result of the portion of the business
ceded by it to Reinsurer under this Agreement.

 

In order to secure such reserve requirement, Reinsurer shall provide to Company
letters of credit or other security reasonably acceptable to Company as shall be
necessary to support the required reserves of the Reinsurer pursuant to this
Article XII and the terms of this Agreement. Any letter of credit provided in
accordance with this Article XII shall (i) comply with the requirements of
Pennsylvania Statutes, Title 40, sec. 442.1 and Pennsylvania Regulations, Title
31, secs. 163.15, 163.17, and all other applicable statutes, regulations and
Insurance Department requirements, (ii) be in proper form and substance, and
issued by a proper institution, and issuance as to enable Company to take full
statutory credit for all reinsured reserves in Pennsylvania and in all
jurisdictions in which it is admitted, (iii) be in such amount as the Company’s
actuary may determine as required for such purpose, and (iv) be delivered at
such times as may be required for such purpose with respect to each annual and,
where required, quarterly statement which Company is required to file with the
Insurance Department of Pennsylvania and each such other jurisdiction.

 

The letter of credit provided in accordance with Article XI of this Agreement
may be used to satisfy Reinsurer’s security obligation under this Article XII,
provided the letter of credit meets the requirements of the preceding paragraph.

 

Reinsurer agrees to deliver to Company reasonable evidence of compliance with
all such reserve requirements.

 

ARTICLE XIII      ERRORS AND OMISSIONS

 

Any inadvertent or clerical delay, error or omission made by any Party in
connection with this Agreement shall not relieve any Party from any liability of
such Party hereunder had such inadvertent or clerical delay, error or omission
not occurred. The Parties agree to cure all inadvertent and clerical delays,
errors and omissions immediately upon discovery thereof.

 

ARTICLE XIV      INSOLVENCY

 

In the event of insolvency of Company, all payments by Reinsurer for Losses
shall be payable directly to Company, or to Company’s liquidator, receiver,
conservator or statutory successor, without diminution because of the insolvency
of Company, except where this Agreement specifically provides for another payee
of such Losses in the event of the insolvency of Company.

 

6

--------------------------------------------------------------------------------


 

Company or its liquidator, receiver, conservator or statutory successor shall
give written notice to Reinsurer of the pendency of a Claim, indicating the
Policy under which such Claim is pending, within a reasonable time after such
Claim is filed in the insolvency proceeding. During the pendency of such Claim
Reinsurer may investigate such Claim and interpose, at its own expense, in the
proceeding where such Claim is to be adjudicated, any defense or defenses that
it may deem available to Company or its liquidator, receiver, conservator or
statutory successor.

 

The expense thus incurred by Reinsurer shall be chargeable, subject to the
approval of the insolvency court, against Company as part of the administrative
expenses of the estate to the extent of a pro rata share of the benefit which
may accrue to Company solely as a result of the defense undertaken by Reinsurer.

 

ARTICLE XV       TREASURY REGULATION SECTION 1.848-2(G)(8) JOINT ELECTION

 

Company and Reinsurer hereby agree to the following pursuant to
Section 1.848-2(g)(8) of the Income Tax Regulations issued December 1992, under
Section 848 of the Internal Revenue Code of 1986, as amended.

 

This election shall be effective for the taxable year ended with respect to
December 31, 2006, and for all subsequent taxable years for which this Agreement
remains in effect unless such election is terminated by mutual written agreement
of the Parties with the consent, if required, of the Commissioner of the
Internal Revenue Service.

 

The terms used in this Article XV are defined by reference to Treasury
Regulation Section 1.848-2 in effect as of December 29, 1992.

 

The term “net consideration” will refer to either net consideration as defined
in Treasury Regulation Section 1.848-2(f) or “gross premium and other
consideration” as defined in Treasury Regulation Section 1.848-2(b) as
appropriate.

 

Both Parties agree to identify this Agreement as one for which the joint
election under Treasury Regulation Section 1.848-2(g)(8) has been made in a
schedule attached to their respective federal income tax returns for the taxable
period ended December 31, 2006.

 

The Party with the positive net consideration for this Agreement for each
taxable year will capitalize specified policy acquisition expenses with respect
to this Agreement without regard to the general deductions limitation of
Section 848(c)(1).

 

Both Parties agree to exchange information pertaining to the amount of net
consideration under this Agreement each year to ensure consistency or as
otherwise required by the Internal Revenue Service.

 

Company will submit a schedule to Reinsurer by July 1st of each year of its
calculation of the net consideration for the preceding calendar year. This
schedule of calculations will be accompanied by a statement signed by an officer
of Company stating that Company will report such net consideration in its tax
return for the preceding calendar year.

 

Reinsurer may contest such calculation by providing an alternative calculation
to Company in writing within thirty (30) days of Reinsurer’s receipt of
Company’s calculation. If Reinsurer does not so notify Company, Reinsurer will
report the net consideration as determined by Company in Reinsurer’s tax return
for the previous year.

 

7

--------------------------------------------------------------------------------


 

If Reinsurer disputes Company’s calculation of the net consideration, the
Parties will act in good faith to reach an agreement as to the correct amount
within thirty (30) days of the date Reinsurer submits its alternative
calculation. If Company and Reinsurer reach agreement on an amount of net
consideration, each Party shall report such amount in their respective tax
returns for the previous calendar year.

 

If the Parties fail to reach agreement on an amount of net consideration, the
dispute shall be resolved by arbitration as provided herein.

 

The Parties understand that under Section 848, as effective on the Effective
Date of this Agreement, no portion of the premium amounts from the reinsured
Policy require capitalization. In the event that Section 848 is amended, or
otherwise deemed to include the Policy reinsured under this Agreement, the
Reinsurer agrees to reimburse the Company for an amount equal to the net
capitalization required under Section 848 times the highest Federal corporate
tax rate in effect (marginal tax rate) for the year in which the capitalization
is required.

 

ARTICLE XVI      ACCESS TO RECORDS

 

The Parties shall keep true and correct work papers regarding the performance of
their respective duties hereunder. Upon reasonable notice, each of the Parties
shall permit the other Party reasonable access to (including making copies of)
any applicable books and records in its possession, as well as all books,
records, data and information (in whatever form maintained) in the possession of
it, its subsidiaries or its agents, and reasonable access to its and its
subsidiaries’ personnel, in each case, however, relating only to this Agreement,
for any reasonable business purpose, including, but not limited to,
(i) initiating or defending any form of litigation or other proceeding,
(ii) preparing or filing any tax return or participating in any tax contest, and
(iii) responding to any notice, demand or order of or participating in any
proceeding of any governmental authority with respect to this Agreement. All
access and copying of such books, records, data and information shall be at the
expense of the Party requesting such access and copies. Notwithstanding any
other provision of this Article XVI, access to any books, records, data and
information relating to this Agreement may be denied to the requesting Party if
the other Party is required under applicable law to deny such access.

 

ARTICLE XVII    ALTERNATIVE DISPUTE RESOLUTION

 

Definition of Financial Disputes. Disputes related to any financial calculations
or determinations required under Article V or computation of reserves under
Article XII shall qualify as a “Financial Dispute” and shall be resolved as set
forth in this Article XVII. Financial Disputes shall be limited to foregoing
issues only and shall not include any other disagreement, including, but not
limited to contract interpretation or construction. Such other disagreements
shall be resolved in accordance with Article XVIII.

 

Submission of Dispute. Any Party shall have the right to submit a claim that
qualifies as a Financial Dispute to independent review pursuant to this
Article XVII. The Party requesting the independent review of a Financial Dispute
must notify the other Party in writing in accordance with Article XXVIII of this
Agreement that it is requesting such independent review.

 

Reviewer. The Parties agree that the independent third party reviewer for
Financial Disputes shall be Deloitte & Touche USA LLP or such other firm as is
mutually agreed upon by the Parties. Each Party shall have the right to suggest
individuals within the reviewing firm with an expertise in the matters at hand
to serve as the actual reviewer; and neither Party shall withhold consent of
such person without reasonable cause. If the Parties are unable to agree on an

 

8

--------------------------------------------------------------------------------


 

individual within the reviewing firm, then the reviewing firm shall designate a
person to act as the reviewer. Neither Party, after the Effective Date, may
enter into a material relationship with such reviewing firm without disclosing
such to the other Party in which case the reviewing firm stated above shall be
changed to one mutually agreed upon by the Parties.

 

Review Process.

 

(a)           The Party submitting the Financial Dispute to independent review
shall submit the Financial Dispute to the third party reviewer within five
(5) days of the notice. The Financial Dispute submission to the third party
reviewer shall include a statement of the issues presented for review and other
such information as the Party filing the Financial Dispute deems to be relevant.
The Party responding to the Financial Dispute will have fifteen (15) days to
review the file and submit its response.

 

(b)           After each Party’s initial submission, the independent third party
reviewer may, but is not required to, request in writing additional information
from any Party, with a copy of the written request to the other Party. The Party
to whom the request is directed shall respond to such request within fifteen
(15) days of its receipt of the written request, with a copy of the response to
the other Parties. The other Parties may, but are not required to, also respond
to the written request within fifteen (15) days of its receipt of the written
request.

 

(c)           The independent third party reviewer shall issue a decision within
the later of: (i) thirty (30) days of the third party reviewer’s receipt of the
disputing Party’s initial submission of the dispute to third party review, or
(ii) fifteen (15) days of the third party reviewer’s receipt of the response(s)
to its written request for additional information. The decision shall be in
writing and shall set forth the reasons for the determination and shall be final
and binding on the Parties.

 

(d)           The costs of the independent third party review shall be borne
equally by Company and Reinsurer.

 

ARTICLE XVIII         ARBITRATION

 

Contract Disputes. Except as otherwise set forth in Article XVII, all disputes,
controversies, and disagreements arising out of or relating to this Agreement,
any breach of or default under this Agreement, or the relationship between and
among the Parties by virtue of this Agreement (referred to collectively as a
“Contract Dispute”) shall be resolved in accordance with this Article XVIII.
Notwithstanding the foregoing and any other provision in this Agreement to the
contrary, the following shall not be subject to the provisions of this
Article XVIII:

 

(a)           Any action, claim or cause of action that the Parties may have
against each other that arise from or are related to any claim or cause of
actions asserted or made by a person or entity who is not a party to this
Agreement (including, without limitation, any cross claims, counterclaims, or
claims for indemnification or contribution), in which case the Parties reserve
all rights that they may have against each other,

 

(b)           Any action or claim for injunctive relief, whether by way of
temporary restraining order, preliminary injunction, and/or permanent
injunction, in which case the Parties shall have the right to proceed by way of
litigation through judicial proceedings; or

 

(c)           Any Financial Dispute in accordance with Article XVII.

 

9

--------------------------------------------------------------------------------


 

All Contract Disputes shall be subject to binding arbitration in accordance with
the requirements of this Article XVIII. Arbitration shall be initiated by the
delivery, by mail, facsimile, or other reliable means, of a written demand for
arbitration by one party or the other. The arbitration shall be held in New
York, New York, or such other place as the parties may mutually agree.

 

Arbitration shall be conducted before a three-person Arbitration Panel appointed
as follows. Each party shall appoint one arbitrator, and the two arbitrators so
appointed shall then appoint an impartial Umpire before proceeding.  If either
party fails to appoint an arbitrator within thirty (30) days after it receives a
written request by the other party to do so, the other party may appoint an
arbitrator for it. Should the two party appointed arbitrators fail to choose an
Umpire within thirty (30) days of the appointment of the second arbitrator, the
parties shall appoint the Umpire pursuant to the ARIAS-U.S. Umpire Selection
Procedure. The arbitrators and Umpire shall be present or former executives or
officers of insurance or reinsurance companies. The arbitrators and Umpire shall
not be affiliated with either Party and not have any financial interest in the
outcome of the arbitration.

 

The Arbitrators shall consider this Agreement as an honorable engagement rather
than merely as a legal obligation and they are relieved of all judicial
formalities and may abstain from following the strict rules of law. Insofar as
the Arbitrators look to substantive law, they shall consider the laws of the
State of New York. They may permit or order such discovery, if any, as they
think appropriate and may conduct the hearing of the arbitration by written
submissions, oral testimony, or any combination thereof as they think
appropriate. A decision of the majority of the Arbitrators shall be final and
binding on all parties. Judgment upon the final decision of the Arbitrators may
be entered in any court of competent jurisdiction.

 

The decision of a majority of the Arbitration Panel shall be final and binding,
except to the extent otherwise provided in the Federal Arbitration Act. The
Arbitration Panel shall render its award in writing. Judgment upon the award may
be entered in any court having jurisdiction, pursuant to the Federal Arbitration
Act. Unless the Arbitration Panel orders otherwise, each party shall pay:
(1) the fees and expenses of its own arbitrator, and (2) an equal share of the
fees and expenses of the Umpire and of the other expenses of the arbitration.

 

It is the intent and desire of the parties that any arbitration under this
Section XVIII should be concluded and an award rendered as expeditiously as
reasonably possible and that the arbitrators should schedule and conduct the
arbitration accordingly.

 

ARTICLE XIX      GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to its applicable principles of conflicts
of law.

 

ARTICLE XX       REIMBURSEMENTS AND RECOVERIES

 

Reinsurer shall be responsible for all subrogation and recovery. Reinsurer shall
be entitled to the benefit of any reimbursements or recoveries due to
coordination of benefits or subrogation on account of Losses. In addition,
Reinsurer shall be entitled to the benefit of any and all rebate and similar
payments from drug manufacturers arising from Claims made under the Policy, and
the Company shall have no rights to any such payments.

 

10

--------------------------------------------------------------------------------


 

ARTICLE XXI      ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understanding between the
Parties with respect to the subject matter hereof. There are no agreements or
understandings between the Parties with respect to the subject matter hereof
other than as expressed in this Agreement.

 

ARTICLE XXII    OFFSET

 

Company or Reinsurer shall have, and may exercise at any time and from time to
time, the right to offset any balance or balances, whether on account of
Premiums, or Losses or otherwise, due from the Company or the Reinsurer,
respectively, with respect to this Agreement.

 

ARTICLE XXIII           WAIVER; AMENDMENT

 

Except as provided herein, any waiver by any Party hereto of a breach by any
other Party of any provision of this Agreement shall not operate or be construed
as a continuing waiver or a waiver of any subsequent breach by such Party.
Except as otherwise provided herein, no waiver shall be valid unless in writing
and signed by the Party exercising such waiver.

 

Any modification or amendment of this Agreement shall be in writing and signed
by all of the Parties hereto.

 

ARTICLE XXIV        NO ASSIGNMENT; BINDING EFFECT

 

Except as otherwise provided herein, the rights, duties and obligations
hereunder of the Parties may not be assigned or delegated by any Party hereto to
any other person without the prior written consent of the non-assigning Party
hereto.

 

This Agreement shall be binding upon and inure to the benefit of the Parties’
respective successors and permitted assigns.

 

ARTICLE XXV    SEVERABILITY

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of the remainder of this Agreement, and
any such invalid or unenforceable provision shall be severable from the
remainder of this Agreement.

 

ARTICLE XXVI        CONFIDENTIALITY

 

Each Party shall maintain the confidentiality of all information, including
legally protected consumer privacy information, that is provided to it by the
other Party in connection with this Agreement; provided, however, that this
obligation of confidentiality will not apply (a) if and to the extent that
disclosure is required by applicable law or any court, governmental agency or
regulatory authority or by subpoena or discovery request in pending litigation;
(b) if the information is or becomes available from public information (other
than as a result of prior unauthorized disclosure by the disclosing Party);
(c) if the information is or was received from a third party not known by the
disclosing Party to be under a confidentiality obligation with regard to such
information; or (d) if the information was in the possession of the disclosing
Party (having received such information on a non-confidential basis) other than
by reason of the services performed pursuant to this Agreement. In the event
that any Party becomes legally compelled to disclose any secret or confidential
information, such Party will give prompt written notice of that fact to the
other Party so that the other Party may seek an appropriate remedy to prevent
such disclosure; provided, however, that this provision will not apply

 

11

--------------------------------------------------------------------------------


 

to information that is or otherwise becomes available to the public or that was
previously available on a non-confidential basis.

 

ARTICLE XXVII         PRIVACY POLICY

 

In recognition of the importance of protecting consumer health and financial
information and in consideration of the mutual understandings and undertakings
set forth herein, the Parties agree to the following:

 

1.               Company and Reinsurer agree to comply with all applicable state
and federal statutory and regulatory rules, guidelines and requirements
governing the collection, use, disclosure, access, security and maintenance of
consumer health and financial information.

 

2.               Company and Reinsurer agree that all consumer health
information and consumer financial information is confidential and to be used
only to effect the intent of, and transactions contemplated by, this Agreement.

 

3.               Company and Reinsurer agree to permit access to the other’s
policies, standards and procedures for the protection of privacy of consumer
health and financial information, and further agree to provide written copies of
such policies, standards and procedures, upon written request.

 

4.               Company and Reinsurer agree to notify the other immediately in
the event of any improper disclosure of non-public personal information about
our insureds so that appropriate action can be taken.

 

For purposes of this Article: (1) “consumer health information” means any
information or data other than age and gender, that relates to the past, present
or future physical, mental or behavioral health or condition of an individual,
provision of health care to an individual, or payment for health care. Consumer
health information includes any such information whether written, oral or in any
other form or medium; and (2) “consumer financial information” means all
information, other than consumer health information, whether written, oral or in
any other form or medium.

 

ARTICLE XXVIII          NOTICES

 

Any notice or other communication which is required or permitted to be delivered
to any Party hereunder shall be in writing and deemed delivered if sent by
government-sponsored mail; an internationally-recognized overnight carrier with
confirmation receipt of delivery; certified mail, return receipt requested; or
facsimile with confirmation receipt of successful and complete transmission
addressed as follows:

 

If to the Reinsurer:

 

PharmaCare Capitve Re, Ltd.

 

 

c/o PharmaCare Management Services, Inc.

 

 

25 Blackstone Valley Place

 

 

P.O. Box 519

 

 

Lincoln, Rl 02865

 

 

Attention: Greg S. Weishar and John Buckley

 

 

Fax: (401) 334-4995

 

 

Telephone: (401)334-5078

 

12

--------------------------------------------------------------------------------


 

If to the Company:

 

Pennsylvania Life Insurance Company

 

 

Attn: Gary W. Bryant

 

 

Executive Vice President

 

 

1001 Heathrow Park Lane

 

 

Suite 5001

 

 

Lake Mary, Florida 32746

 

 

407-995-8000, ext. 8211

 

ARTICLE XXIX           GUARANTEE

 

As a material inducement to the Company to enter into this Agreement, PharmaCare
Management Services, Inc., a company affiliated with Reinsurer, has agreed to
the Guarantee attached as Exhibit B.

 

ARTICLE XXX    EXECUTION

 

The Parties, by and through each of their respective authorized representatives,
have executed this Agreement as of the 30th day of June, 2005.

 

PENNSYLVANIA LIFE INSURANCE COMPANY

Taxpayer I.D. #23-1305366

NAIC Company Code: 67660

 

By:

/s/ Gary W. Bryant

 

 

 

Title:

Executive/Vice President

 

 

Name:

Gary W. Bryant

 

PHARMACARE RE

Taxpayer I.D. # 20-2840526

 

By:

/s/ John Buckley

 

 

 

 

Title:

VP

 

 

 

 

Name:

John Buckley

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B – GUARANTEE

 

In order to induce Pennsylvania Life Insurance Company (“Company”) to enter into
a reinsurance agreement with (“PharmaCare Re”), which agreement is being entered
into concurrently with the execution of this guarantee, the undersigned
unconditionally (1) guarantees PharmaCare Re’s due and timely payment of all
amounts due to Company, or to others on behalf of Company, in accordance with
the terms of such reinsurance agreement, as originally entered into and as it
may hereafter be amended; and (ii) covenants that in the event PharmaCare Re
requires additional capital in order to meet the reserve requirements set forth
in the reinsurance agreement or to meet its risk based capital required under
applicable insurance regulations, the undersigned will provide, or cause to be
provided, such additional capital to PharmaCare Re, so that PharmaCare Re
maintains sufficient reserves and/or capital to meet its requirements under said
reinsurance agreement.

 

The obligation of the undersigned to Company shall not be affected by (1) the
insolvency of PharmaCare Re, or by rights or benefits which may accrue to
PharmaCare Re under any bankruptcy, insurer insolvency or debtor protection law
of any jurisdiction, (2) any effort made, or not made, by Company to collect any
amount due from any of the undersigned, or (3) the availability of any
collateral or security for PharmaCare Re’s obligations.

 

The liability of the undersigned for the full amount due to Company or, to
others on behalf of Company, from PharmaCare Re shall continue until such
amounts have been paid in full.

 

The undersigned represents and warrants that: (1) the execution and delivery of
this guarantee is within its corporate power and all steps necessary to
authorize such execution and delivery have been duly taken, and (2) that the
person signing this document on its behalf is duly authorized to do so.

 

IN WITNESS WHEREOF, a duly authorized officer of the undersigned has executed
this instrument intending that such entity be legally bound hereby.

 

PharmaCare Management Services, Inc.

 

By:

/s/ John Buckley

 

 

Title:

svp

 

Date:

6/29/05

 

14

--------------------------------------------------------------------------------